DETAILED ACTION
Status of the Application
	Claims 1, 3-4, 6-9 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 3-4, 6-7, 9 and amendments to the title as submitted in a communication filed on 8/22/2022 is acknowledged. 
In a telephone conversation with Mr. Feng Shan on 8/31/2022, an agreement was reached to amend claims 1, 4, 7, 9  to place the application in condition for allowance.   

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Feng Shan on 8/31/2022.
Please replace claims 1, 4, 7 and 9 as follows:
	
	1.	A method for constructing a synthesized Mucor circinelloides recombinant strain, 	comprising:
	(a)	inserting a polynucleotide encoding a diacylglycerol acyltransferase into a plasmid,
	(b)	transforming a uracil defective Mucor circinelloides strain with the plasmid obtained in 	step (a), and 
	(c) 	screening for clones that express the diacylglycerol acyltransferase and produce lipids, 
	wherein the polynucleotide comprises SEQ ID NO: 1.  
	4.	A Mucor circinelloides recombinant strain which has been deposited in the China 	General Microbiological Culture Collection Center (CGMCC) on September 23, 2020 under 	deposit number CGMCC No. 20730.

	7.	The method according to claim 6, wherein one liter of the fermentation medium consists 	of 40 g glucose, 21.6 g of fat, 1.5 g of MgSO4.7 H2O, 100 μL of metal mother liquid, 2 g of 	ammonium tartrate, 7.0 g of KH2PO4, 2 g of NaHPO4, 1.5 g of yeast extract, 0.1 g of CaCl2.2H2O 	and water, and wherein 100 mL of the metal mother liquid consists of 8 g of FeCl3.6H2O, 1 g 	ZnSO4.7H2O, 0.1 g of CuSO4.5H2O, 0.1 g of Co(NO3)2.6 H2O, 0.1 g of MnSO4.5 H2O and water.

	9.	The method according to claim 6, wherein the fat is added after being emulsified, 	wherein the emulsification comprises (i) emulsifying the fat by adding 1 wt% of Tween 80 and a 	small amount of water into the fat to form a mixture, (ii) homogenizing the mixture of (i) for 5 	minutes at 8000 rpm, (iii) applying ultrasound to the mixture for 5 minutes, and (iv) performing 	homogenization for 3 minutes. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a recombinant Mucor circinelloides strain that has been transformed with a nucleic acid encoding a TCA transporter to obtain a strain that produces a high level of oil (Zhang et al., Master’s thesis, 2015, cited in the IDS) and discloses several Mucor circinelloides diacylglycerol acyltransferases for the production of lipids, it fails to provide the sequences associated with these acyltransferases. As previously indicated, Cuomo et al. (GenBank accession number EPB86486, March 2015) discloses a  Mucor circinelloides diacylglycerol acyltransferase which is identical to the protein encoded by the polynucleotide of SEQ ID NO: 1 except for one amino acid substitution, thus not being identical to the protein encoded by the polynucleotide of SEQ ID NO: 1.   Therefore, claims 1, 3-4, 6-9,  directed to (i) a method for constructing a synthesized Mucor circinelloides recombinant strain, wherein said method comprises (a) inserting a polynucleotide encoding a diacylglycerol acyltransferase into a plasmid, (b) transforming a uracil defective Mucor circinelloides strain with the plasmid obtained in step (a), and (c) screening for clones that express the diacylglycerol acyltransferase and produce lipids, wherein the polynucleotide comprises SEQ ID NO: 1, (ii) the Mucor circinelloides strain deposited at the China General Microbiological Culture Collection Center under deposit number CGMCC No. 20730, and (iii) a method for producing a lipid by culturing the Mucor circinelloides strain of (ii), appear to be allowable over the prior art of record. 

Conclusion
Claims 1, 3-4, 6-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 1, 2022